                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


WISCONSIN MASONS HEALTH CARE FUND et al.,

                      Plaintiffs,

       v.                                                   Case No. 19-C-1022

LIFE SAFETY SYSTEMS, INC.,

                      Defendant.



                       ORDER GRANTING DEFAULT JUDGMENT


        On November 15, 2019, Plaintiffs filed a motion for entry of default judgment. According

to the complaint, Defendant owed Plaintiffs fringe benefit contributions for hours worked between

September 1, 2018 and October 10, 2019, pursuant to the Greater Wisconsin collective bargaining

agreement that was in effect and Defendant was bound to by a letter of assent. By virtue of the

default, these allegations are taken as true. Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994).

Under the franchise agreement, Plaintiffs are owed $105,115.30, plus attorneys’ fees and costs in

the amount of $3,278. Plaintiffs’ motion for relief establishes that judgment would be appropriate

under these circumstances. Accordingly, the motion for default judgment (Dkt. No. 8) is

GRANTED and the Clerk is directed to enter judgment for Plaintiffs in the amount of $105,115.30,

plus attorneys’ fees and costs in the amount of $3,278.

       SO ORDERED this 21st          day of November, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, District Judge
                                             United States District Court
